DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species I, A, i, and a (corresponding to claims 1-5, 7-13, 17, 20, and 21) in the reply filed on 03/28/2022 is acknowledged. 
Claims 6, 14-16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Accordingly, claims 1-5, 7-13, 17, 20, and 21 are currently under consideration.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic device” in claims 17 and 20, “light emitter” in claim 13, “position guide part” in claim 5, and “light path part” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2013/0296714 (“Kassim”).
Regarding claim 1, Kassim discloses [a]n assembly for measuring bio-information (¶ 0118, blood pressure), the assembly comprising: a finger contact interface configured to be actuated based on a contact force applied by a finger of a user to the finger contact interface (Fig. 1A, transparent plastic piece 110 for receiving a finger of the user to be detected, together with plastic assembly piece 106 for transmitting force - ¶¶s 0079, 0081); a bio-sensor configured to measure the bio-information of the user based on the finger being in contact with the finger contact interface (Fig. 1A, photodetector 104, together with LED 102, enable the determination of blood pressure as described in ¶ 0118); a force sensor configured to measure the contact force of the finger applied to the finger contact interface (Fig. 1, force sensor 118 - see ¶ 0079); and a support configured to guide movement of the finger contact interface and support the force sensor against the finger contact interface (Fig. 1A, the gray areas which generally show a housing 114. Note that the sensor 118 is flexible, with contact force transmitted via force transmitting member 106 (¶ 0079). This requires the finger contact interface to be moveable (i.e., contact force is detected via movement)).
Regarding claim 2, Kassim discloses all the features with respect to claim 1, as outlined above. Kassim further discloses wherein the support comprises a guide hole through which a part of the finger contact interface is inserted, the guide hole being configured to linearly guide the movement of the finger contact interface (Fig. 1A, opening 120).
Regarding claim 3, Kassim discloses all the features with respect to claim 2, as outlined above. Kassim further discloses wherein the finger contact interface comprises: an interface body configured to contact the finger of the user on a first side of the interface body (Fig. 1A, on the outer side of the transparent plastic piece 110); and an interface shaft having a cross-sectional area that is smaller than a cross-sectional area of the interface body, the interface shaft protruding from a second side of the interface body and being configured to move linearly within the guide hole of the support (Fig. 1A, assembly piece 106 being a shaft which moves linearly within opening 120).
Regarding claim 4, Kassim discloses all the features with respect to claim 3, as outlined above. Kassim further discloses wherein at least one force sensor is disposed around a periphery of the guide hole of the support, and faces the interface body (Fig. 1A, force sensor 118 is larger than opening 120 and faces piece 110).
Regarding claim 7, Kassim discloses all the features with respect to claim 1, as outlined above. Kassim further discloses wherein the bio-sensor comprises a light receiver mounted on the support and configured to receive light reflected from an irradiated tissue of the finger in contact with the finger contact interface (Fig. 1A, photodetector 104).
Regarding claim 8, Kassim discloses all the features with respect to claim 7, as outlined above. Kassim further discloses wherein the finger contact interface comprises a light path part formed in a shape that widens as the light path part extends away from the light receiver (Fig. 1A, widening from the narrow opening 108b to the entire area defined by piece 110 just above it).
Regarding claim 9, Kassim discloses all the features with respect to claim 7, as outlined above. Kassim further discloses a processor configured to estimate the bio-information of the user based on a first signal received from the light receiver and a second signal received from the force sensor (Fig. 15, processor 650, using both pieces of information to calculate blood pressure as described in e.g. ¶¶s 0105 and 0118).
Regarding claim 17, Kassim discloses [a]n assembly for measuring bio-information (¶ 0118, blood pressure), the assembly comprising: a finger contact interface configured to be actuated based on a contact force applied by a finger of a user to the finger contact interface (Fig. 1A, transparent plastic piece 110 for receiving a finger of the user to be detected, together with plastic assembly piece 106 for transmitting force - ¶¶s 0079, 0081); a bio-sensor configured to measure the bio-information of the user based on the finger being in contact with the finger contact interface (Fig. 1A, photodetector 104, together with LED 102, enable the determination of blood pressure as described in ¶ 0118); a force sensor configured to measure the contact force of the finger applied to the finger contact interface (Fig. 1, force sensor 118 - see ¶ 0079); and a support formed on a frame of an electronic device (Fig. 1A, the gray areas which generally show a housing 114 are considered the support, and Figs. 12 and 13 show that the support is formed on a frame of e.g. a smartphone (sensing devices 600A and 600B are like sensing device 100)), and that is configured to guide movement of the finger contact interface and support the force sensor against the finger contact interface (note that the sensor 118 is flexible, with contact force transmitted via force transmitting member 106 (¶ 0079). This requires the finger contact interface to be moveable (i.e., contact force is detected via movement)).
Regarding claim 21, Kassim discloses all the features with respect to claim 17, as outlined above. Kassim further discloses wherein the electronic device is one of a wearable device and a mobile device (the smartphone is a mobile device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kassim in view of US Patent Application Publication 2004/0048665 (“Ogata”).
Regarding claim 5, Kassim teaches all the features with respect to claim 1, as outlined above. Kassim does not appear to explicitly teach wherein the finger contact interface comprises a position guide part configured to guide a position of the finger.
Ogata teaches a finger contact interface having a position guiding part for positioning a finger (Fig. 1, the recess shown in rotary controllers 16 - also see e.g. the protrusion in element 19b of Fig. 8, the concave recess shown in Fig. 9, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plastic piece 110 of Kassim with a recess like that in Ogata, for the purpose of helping the user to properly locate their finger and to easily discern their finger position (Ogata: ¶ 0066).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kassim in view of International Patent Application Publication WO 2017/214582 (“Bhat”).
Regarding claim 10, Kassim teaches all the features with respect to claim 7, as outlined above. Kassim further teaches wherein the light receiver comprises: a photodetector mounted on the support (Fig. 1A, photodetector 104), but does not appear to explicitly teach a lens configured to collect incident light and transmit the incident light to the photodetector; and an optical filter configured to receive the incident light and pass light of a specific wavelength range to the photodetector.
Bhat teaches arranging a lens and an optical filter over a detector element (Fig. 21, optics 136, page 28, lines 11-32).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens and optical filter in Kassim, as in Bhat, for the purpose of being able to control the light arriving at the detector (Bhat: page 17, lines 11-16, lenses for selecting distance into the body; page 28, lines 25-27, filters for sensitivity to specific wavelengths). 
Regarding claim 11, Kassim-Bhat teaches all the features with respect to claim 10, as outlined above. Kassim-Bhat further teaches wherein the photodetector is an image sensor (Bhat: page 25, lines 21-28, the detector element 100 being a CMOS image sensor, obvious to include in Kassim as a simple substitution of parts with the predictable result of capturing reflected light).
Regarding claim 12, Kassim-Bhat teaches all the features with respect to claim 11, as outlined above. Kassim-Bhat further teaches a processor (Kassim: Fig. 15, processor 650) configured to identify the user by acquiring fingerprint information of the user based on a signal received from the image sensor (Bhat: page 25, lines 4-5, page 31, lines 1-8, obvious to include for the purpose of authenticating the user).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kassim in view of US Patent Application Publication 2016/0166162 (“Yamaji”).
Regarding claim 13, Kassim teaches all the features with respect to claim 7, as outlined above. Kassim does not appear to explicitly teach wherein the bio-sensor comprises a light emitter mounted on the finger contact interface, and configured to emit light to a tissue of the finger in contact with the finger contact interface.
Yamaji teaches arranging a light emitter on a finger contact interface (Fig. 1(b), light-emitting element 21 embedded in recess 12, contacting finger F).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the light emitter of Kassim on the finger contact surface, as in Yamaji, since such a modification would be an obvious rearrangement of parts (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), and as a simple substitution which achieves the predictable result of providing light to be reflected by the user’s finger.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kassim in view of US Patent 6,492,979 (“Kent”).
Regarding claim 21, Kassim teaches [a]n assembly for measuring bio-information of a user (¶ 0118, blood pressure), the assembly comprising: a contact interface (Fig. 1A, transparent plastic piece 110 for receiving a finger of the user to be detected, together with plastic assembly piece 106 for transmitting force - ¶¶s 0079, 0081) configured to move based on a contact force applied by the user (Fig. 1A, sensor 118 being flexible, with contact force transmitted via force transmitting member 106 (¶ 0079). This requires the finger contact interface to be moveable (i.e., contact force is detected via movement)); a first sensor configured to measure the bio-information of the user based on the contact interface being in contact with the user (Fig. 1A, photodetector 104, together with LED 102, enable the determination of blood pressure as described in ¶ 0118); a second sensor configured to measure the contact force applied by the user to the contact interface (Fig. 1, force sensor 118 - see ¶ 0079); and a support configured to guide movement of the contact interface (Fig. 1A, the gray areas which generally show a housing 114), but does not appear to explicitly teach wherein a first surface of the second sensor is provided on the contact interface, and a second surface of the second sensor is provided on the support.
Kent teaches a contact force sensor 300 placed between a touch plate and a support structure (Fig. 3, col. 5, lines 23-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the force sensor arrangement of Kassim with the one from Kent, as the simple substitution of one known force sensor arrangement (that of Kassim) for another (that of Kent) with predictable results (measuring contact force on the transparent plastic piece), and for the purposes of implementing an environmentally rugged construction, for directly measuring compressive force, and for easy mechanical integration (Kent: col. 5, lines 49-56).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791